Citation Nr: 1624580	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  93-12 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for chronic lichen simplex.  

2.  Entitlement to an effective date earlier than September 24 2010, for the award of a 60 percent disability rating for chronic lichen simplex.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Army from June 1967 to June 1971.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a March 2011 rating decision, the RO increased the rating for the appellant's service-connected chronic lichen simplex from 30 percent to 60 percent, effective September 24, 2010.  In April 2011, the appellant submitted a notice of disagreement, arguing that he was entitled to a rating in excess of 60 percent, as well as an effective date earlier than September 24, 2010, for the award of the 60 percent disability rating.  In June 2011, the RO issued a Statement of the Case which addressed the issue of entitlement to a rating in excess of 60 percent for chronic lichen simplex.  The appellant perfected his appeal of this issue via his submission of a timely VA Form 9 in August 2011.  The record currently available to the Board, however, contains no indication that the appellant has been issued a Statement of the Case addressing the issue of entitlement to an effective date earlier than September 24, 2010, for the award of a 60 percent rating for chronic lichen simplex.  Under these circumstances, a remand for this action is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In an April 2013 rating decision, the RO, inter alia, determined that new and material evidence had not been submitted to reopen a previously denied claim of entitlement to service connection for a psychiatric disability.  In April 2014, the appellant submitted a notice of disagreement with the RO's determination.  Again, however, the record currently available to the Board contains no indication that the appellant has been issued a Statement of the Case in response to his notice of disagreement.  Thus, a remand is warranted.  Id.  

Finally, the Board finds that the issue of entitlement to a total rating based on individual unemployability due to service-connected disability is also in appellate status.  A review of the record shows that in a February 1995 decision, the Board reopened a previously denied claim of service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  The Board remanded the underlying claim of service connection for a psychiatric disability to the RO for additional evidentiary development.  The Board also remanded the remaining issues then on appeal - entitlement to a rating in excess of 30 percent for chronic lichen simplex and a total rating based on individual unemployability due to service-connected disability - to the RO for additional evidentiary development and due process considerations.  

In a July 1997 decision, the Board denied a rating in excess of 30 percent for chronic lichen simplex.  The Board again remanded the issues of entitlement to service connection for a psychiatric disability and a total rating based on individual unemployability to the RO for additional evidentiary development and due process considerations.  

In a June 1999 decision, the Board denied service connection for a psychiatric disability, to include PTSD.  For reasons which are unclear, the Board failed to address the issue of entitlement to a total rating based on individual unemployability.  Under these circumstances, the appellant's appeal of this issue remains pending.  

The Board notes that in various statements submitted during the pendency of this appeal, the appellant appears to allege that VA committed errors in claims dating back to 1982.  The appellant is advised that claims for revision based on clear and unmistakable error (CUE) must be pled with specificity.  See e.g. Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom. Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (holding that "to raise CUE there must be some degree of specificity as to what the alleged error is and . . . persuasive reasons must be given as to why the result would have been manifestly different").  If the appellant wishes seek revision of a prior RO decision on the grounds of CUE, he should so notify the RO in writing, keeping in mind the specific requirements for CUE challenges set forth in 38 C.F.R. § 3.105(a) (2015).  Should he wish to challenge a prior Board decision, he should do so pursuant to the procedures delineated at 38 U.S.C.A. § 7111 (West 2014) and 38 C.F.R. § 20.1404 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, a remand is necessary for the issuance of a Statement of the Case addressing the issues of entitlement to an effective date earlier than September 24, 2010, for the award of a 60 percent rating for chronic lichen simplex, and the issue of whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a psychiatric disability, to include PTSD, cocaine, alcohol, and cannabis abuse, and a personality disorder.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

With respect to the remaining issues on appeal, in an October 2015 statement, the appellant requested a videoconference hearing before a Veterans Law Judge.  He has not yet been afforded his requested hearing.  

A hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2015), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

In order to ensure full compliance with due process requirements, therefore, a Board videoconference hearing should be scheduled.  As such hearings are scheduled by the AOJ, a remand is necessary.  See 38 C.F.R. §§ 20.700 , 20.704(a) (2015).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a Statement of the Case to the appellant and his representative addressing the issues of entitlement to an effective date earlier than September 24, 2010, for the award of a 60 percent rating for chronic lichen simplex, and the issue of whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a psychiatric disability, to include PTSD, cocaine, alcohol, and cannabis abuse, and a personality disorder.  The Statement of the Case should include all relevant laws and regulations pertaining to the claims.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2015).

2.  The appellant should be scheduled, in accordance with appropriate procedures, for a videoconference hearing before a Veterans Law Judge at the RO.  38 U.S.C.A. § 7107 (West 2014).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2015).  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the matter should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

